Citation Nr: 0637806	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  95-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of a September 1984 VA hospital right L3-L4 
hemilaminectomy.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to April 1969 
and from February 1977 to July 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The case has been before the Board 
many times since then, and United States Court of Appeals for 
Veterans Claims (the Court) in October 2000 vacated a Board 
decision and remanded the case to the Board.  The complex 
procedural history, including the unfortunate loss of two 
volumes of the claims file, will be discussed in the body of 
the decision.


FINDINGS OF FACT

1.  Although two volumes of the claims file were lost, the 
ultimately futile efforts to locate these files by RO and 
Board personnel complied with VA's duty to assist and VA 
otherwise complied with the VCAA's notification and 
assistance requirements.

2.  The preponderance of the competent evidence reflects that 
the September 1984 VA hospital right L3-L4 hemilaminectomy 
did not aggravate the veteran's preexisting back disorder or 
otherwise cause additional disability.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability as the result of a 
September 1984 VA right L3-L4 hemilaminectomy have not been 
met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims such as this one that were filed prior to its 
effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the Court discussed both the timing 
and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by new VCAA notification followed 
by readjudication of the claim.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-377 (2006).  That is precisely what 
occurred here.  The RO's initial rating decision took place 
before enactment of the VCAA, and, therefore, prior to any 
VCAA notification.  However, since the RO's initial decision, 
there have been multiple readjudications of the claim by the 
RO and the Appeals Management Center (AMC).  After the 
Board's September 2003 and March 2006 remands, the AMC sent 
the veteran May 2005 and March 2006 VCAA letters, and 
readjudicated the claim in October 2005 and July 2006 
supplemental statements of the case (SSOCs).  VA thus cured 
the timing problem by providing new VCAA notification 
followed by readjudication of the claim.  Mayfield, 444 F.3d 
at 1333.

The May 2005 and March 2006 letters also met the VCAA's 
requirements regarding the content of notification.  In them, 
the AMC told the veteran that it was working on his claim for 
benefits pursuant to §1151 for additional disability from 
September 1984 VA hospital right L3-L4 hemilaminectomy 
residuals.  In an attachment to the May 2005 letter entitled, 
"What the Evidence Must Show," the AMC explained how to 
establish entitlement to this benefit.  Although the May 2005 
letter erroneously indicated that the veteran had to show VA 
fault, this error was harmless as it had the effect of asking 
for more rather than less evidence and did not discourage the 
veteran from sending any information in his possession 
regarding his claim.  Moreover, the Board's March 2000 
decision and its September 2003 remand stated the correct, 
pre-amendment standard that did not require VA fault, as 
explained below.  In addition, the AMC wrote in its March 
2006 letter: "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  The AMC also explained 
in both letters the evidence it had already received and the 
respective responsibilities of VA and the veteran in 
obtaining additional Federal and non-Federal evidence.  VA 
thus complied with all of the elements of the VCAA's content 
of notification requirements. 

The AMC also complied with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), by including information on disability 
ratings and effective dates in its July 2006 SSOC.

As to VA's duty to assist, it appears that VA obtained all 
identified medical records and there is no indication that 
any other records exist that should be requested, or that VA 
did not receive any pertinent evidence.  The veteran 
indicated that he did not have any other information or 
evidence to submit in his September 2006 VCAA notice 
response.  However, in an unfortunate development, two 
volumes of the claims file were lost while the case was 
pending at the RO after a VA surgeon brought the claims file 
into an operating room and forgot to remove all of the 
volumes when she left.  The claims file contains numerous 
pieces of correspondence documenting efforts at both the 
Board and the RO to locate the missing claims folders.  These 
include RO and VA Medical Center (VAMC) personnel e-mails and 
correspondence from October to November 2002 and April to May 
2003 as well as September 2003 Board e-mails.  As it appears 
that VA has exhausted all possible avenues of inquiry to 
locate the missing two claims folder volumes and, after it 
became clear that these claims folders could not be located, 
to rebuild the claims file with any documents that could be 
otherwise reproduced, the Board finds that VA complied with 
its duty to assist to the extent possible.  The Board notes 
that it has attached copies of the July 1997 and March 2000 
Board decisions that were in the missing two volumes, and 
that all of the other prior Board decisions and remands 
appear to be in the remaining volumes of the claims file.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

The veteran filed his claim prior to the October 1, 1997 
effective date of amendments to 38 U.S.C.A. § 1151.  All 
section 1151 claims filed before October 1, 1997 must be 
adjudicated under the provisions of that statute as they 
existed prior to that date.  VAOPGCPREC 40-97 (December 31, 
1997).  Under the pre-amendment version of  38 U.S.C.A. 
§ 1151, where a veteran suffers an injury or aggravation of 
an injury as a result of VA surgical treatment and the injury 
or aggravation results in additional disability, the veteran 
is entitled to compensation as if the disability were 
service-connected.  Under the applicable implementing 
regulation, in determining whether additional disability 
exists, the veteran's physical condition immediately prior to 
the injury on which the claim is based is compared with the 
subsequent physical condition resulting from the injury.  
38 C.F.R. § 3.358(b)(1).  In applying this rule to VA 
surgery, the physical condition prior to the injury is 
considered to be the condition that the surgery was designed 
to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  In addition, 
compensation is not payable for the continuance or natural 
progress of the injury for which the surgery was furnished 
unless VA's failure to exercise reasonable skill and care in 
treatment caused additional disability that probably would 
have been prevented by proper treatment.  38 C.F.R. 
§ 3.358(b)(2).   As to causation, for compensation to be 
granted it must be shown that the additional disability is 
actually the result of the aggravation of the injury and not 
merely coincident therewith, and compensation is not payable 
for the necessary consequences of surgical treatment properly 
administered with the veteran's consent.  38 C.F.R. 
§ 3.358(c)(1),(3).

The veteran claims in this case that the September 1984 VA 
right L3-L4 hemilaminectomy aggravated his preexisting back 
disorder and caused additional disability including 
arachnoiditis.  The veteran's contentions are summarized by 
the November 2005 letter with attached materials from Dr. 
"S.K.," a psychologist who worked for many years with the 
veteran in outpatient psychotherapy (the veteran is service-
connected for post-traumatic stress disorder (PTSD)).  He 
argues that during the surgery, there was an accident which 
caused a dural tear and resulted in worsening back problems.  
However, a review of the evidence, including the attachments 
submitted by Dr. "S.K." reflects that the preponderance of 
the competent evidence shows no aggravation of the veteran's 
preexisting back condition that resulted in additional 
disability.

The September 1984 operation report indicates that the 
preoperative diagnosis was herniated nucleus pulposus, L3-4 
and that the operation performed was right L3-4 
hemilaminectomy, removal of herniated disc and repair of 
lateral dural tear.  A VA hospital summary (VA Form 10-1000) 
from this September 24, 1984 to September 29, 1984 hospital 
admission diagnoses lumbar radiculopathy and lists the 
operations/procedures performed during admission as right 
lumbar L3-4 hemilaminectomy with discectomy and lumbar 
metrizamide with CAT scan to follow.  The history section of 
the hospital summary noted an approximately seven year 
history of low back pain radiating down the right posterior 
thigh to the ankle.  The operation report refers to two 
events that are the basis of the claim that there was an 
accident during the surgery.  One event is recounted as 
follows: "A dural tear on the lateral side of the thecal sac 
was made of approximately 1 cm.  This was identified and 
closed using 4-0 Vicryl sutures in an uninterrupted fashion.  
Valsava removal was performed and no CSF was seen coming from 
the thecal sac."  The other event was: "Then the L3-4 disc 
space was identified at which point a small nick of the 
posterior longitudinal ligament was made.  Disc material 
herniated of the small nick which was enlarged with a #11 
blade, and further disc removal was carried out using 
pituitary rongeur."  The discharge status section of the 
hospital summary states, "Same as preoperatively, that is 
ambulatory and able to care for himself."

The Board may not make its own independent medical 
determinations, and so cannot itself determine whether, as 
argued by the veteran, the veteran's preexisting back 
disorder was aggravated by the September 1984 surgery, 
specifically the dural tear and/or small nick noted in the 
operation report.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991)).  The preponderance of the competent evidence, 
however, indicates that there was no such aggravation.

The first document attached to Dr. "S.K."'s letter is a 
letter from a VA chief of neurosurgery that states that it is 
likely that the continuity of his symptoms makes it likely 
that his current back disorder is a continuation of his in-
service July 1977 back injury.  This letter does not address 
the issue in this case, which is whether the VA surgery 
caused additional back disability, but, rather, relates only 
to whether the veteran's current back disorder is related to 
service, a separate issue that was decided when the claim for 
service connection for a back disorder was denied on multiple 
occasions in 1984.  Moreover, this letter tends to undercut 
the veteran's claim, because it characterizes his current 
back disorder as a continuation of his in-service back 
problems rather than resulting from or being aggravated by VA 
surgery.  The second attachment is a page from the RO's 
August 1984 denial of the veteran's claim for service 
connection for a back disorder, which notes his back 
complaints and treatment in service and current back 
disorders but again does not address the issue of whether the 
VA September 1984 surgery aggravated the veteran's back 
injury.  The third document, a March 1985 letter from a VA 
neurosurgery chief resident, refers to the veteran's 
September 1984 hemilaminectomy and discectomy, and notes that 
he continued to have back pain that renders him unable to 
work as a logger.  This letter does not support the veteran's 
claim because the VA chief resident does not address whether 
the September 1984 surgery aggravated the veteran's 
preexisting back disorder or otherwise resulted in additional 
disability.  He merely notes that the veteran continued to 
have back pain but did not attribute it to the September 1984 
surgery. 

The next document is a diagnosis page from a psychiatric 
examination performed by Dr. "H.B." that diagnoses the 
veteran with "Status-post hemilaminectomy L4, September 1984 
with continued pain and periodic inability to walk, chronic" 
and concludes that "the record is replete with evidence of 
the chronicity of, and the disabling nature of the veteran's 
emotional and physical illness."  Again, these statements do 
not address the issue of whether the September 1984 surgery 
aggravated the veteran's back disorder.  Similarly, the Vet 
Center Team Leader's November 1988 letter states only that 
the veteran's back disorder is worsened to an extreme level 
of severity whenever stressors in his life contribute to a 
more acute level of PTSD.  This letter not only does not 
attribute any aggravation of the veteran's back disorder to 
the September 1984 surgery it actually suggests a different, 
psychological source of aggravation of the disorder.

The next document is the initial, July 1991 RO letter denying 
the veteran's claim, which states that there was no evidence 
of additional disability or aggravation of existing 
disability through VA fault, and that, while the dural tear 
was an accident, it was repaired immediately and there was no 
evidence of any residual or additional disability.  While Dr. 
"D.S." is correct that the letter refers to a fault 
requirement that is inapplicable to the veteran's case, the 
veteran's claim was subsequently readjudicated in light of 
the Federal Circuit's decision in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and VA's subsequent amendments of its 
regulations, which, as discussed above, do not require a 
showing of VA fault in cases such as the veteran's where the 
claim was filed prior to October 1, 1997, and are 
specifically made applicable "to claims received by VA 
before October 1, 1997."  38 C.F.R. § 3.358(a) (2006).  
Moreover, even though the letter indicates that a VA 
adjudicator determined that dural tear was an accident, the 
same adjudicator found that the tear did not cause additional 
disability and so does not support the claim that the 
September 1984 surgery aggravated the veteran's back injury 
or otherwise caused additional disability.

Thus, although Dr. "D.S"'s November 2005 letter eloquently 
describes the veteran's service and the difficulties he faces 
due to his back and psychiatric disorders and recounts the 
extremely unfortunate loss of two volumes of the veteran's 
claims folders, none of the evidence attached constitutes 
competent evidence indicating that the September 1984 surgery 
aggravated the veteran's back disorder or otherwise caused 
additional disability.  Moreover, Dr. "D.S.", whose degree 
is a PhD, admits that he himself is not competent to so 
testify.  See p. 1 ("granted I am not a medical doctor nor a 
VA reviewer").  The Board notes at this point that it 
appreciates all of the points made by Dr. "D.S." in his 
November 2005 and other letters, that it is sympathetic to 
the problems experienced by the veteran from his service-
connected PTSD and non-service-connected back disorders, and 
that it deeply regrets the loss of the two volumes of the 
claims file.  However, the Board cannot make its decision 
based on its sympathy for the veteran and his circumstances 
as eloquently described by Dr. "D.S."  Rather, it is bound 
by the applicable statutes and regulations.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2006).

The only piece of evidence that in any way supports the 
veteran's claim is a September 1987 private emergency room 
consultation note of Dr. "E.C.," who wrote that the veteran 
was being seen for recurrent severe low back pain.  Dr. 
"E.C." wrote that, according to the veteran, he had lumbar 
disc excision at a VA hospital and "[a]pparently the surgery 
was not successful and he continued to have recurrent severe 
aggravation of the lower back pain with right sciatica."  
After examination and X-ray review, Dr. "E.C." concluded 
that "the current pain is mainly from post op 
arachnoiditis."  Dr. "E.C."'s opinion does not constitute 
competent evidence because Dr. "E.C." not review the 
September 1984 operation report or any other prior medical 
records but rather relied on a history provided by the 
veteran.  Cf. West, 12 Vet. App. 109, 112 (1999); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Moreover, Dr. "E.C." 
did not state that the VA surgery aggravated the veteran's 
back disorder or otherwise cause additional disability but 
only that the September 1984 surgery was unsuccessful and 
that the veteran suffered from post operative arachnoiditis, 
not that the surgery had caused the arachnoiditis as opposed 
to being merely coincidental with the surgery.

In contrast, the competent medical opinions offered on this 
question found that the September 1984 surgery did not 
aggravate the veteran's back disorder or otherwise cause 
additional disability, and also found that he veteran did not 
have arachnoiditis.  Most recently, the VA neurosurgery chief 
who had previously reviewed the veteran's case in November 
2002 responded to the specific questions in the Board's March 
2006 remand.  In her November 2002 opinion she indicated that 
she had reviewed the veteran's chart and associated test 
reports and in the May 2006 opinion she reviewed the 
available charts only.  She noted that the veteran had seven 
years of chronic back pain prior to his September 1984 
surgery, that the intraoperative dural tear was incurred and 
primarily repaired, that subsequent June 1999 and June 2005 
MRIs show degenerative facet joint disease and disc disease 
but no evidence of arachnoiditis following administration of 
gadolinium.  She added that dural tears are not a necessary 
consequence of lumbar disc surgery but they are not uncommon 
when removing the ligament.  She was unsure what was meant by 
the term ligametous "nick" but noted that the ligamentous 
flavum has to be removed at least in part to allow access to 
the dural sac and disc space.  She also wrote that as there 
was no further CSF leak from the wound after surgery, the 
dural repair was good, and that this meant that the CSF leak 
was uneventful as continued CFS leak is the only indication 
of an unsuccessful outcome.  She concluded that there is no 
evidence on any of the follow-up MRIs of demonstrable 
residual effects from the dural tear and repair, that a true 
diagnosis of arachnoiditis is made from clear enhancement of 
the nerve roots on a contrast MRI and that in this case the 
MRIs do not show enhancement of neural elements and therefore 
the diagnosis of arachnoiditis is speculative.

Thus, a VA physician who had reviewed the veteran's medical 
records specifically stated that the September 1984 surgery 
did not aggravate the veteran's preexisting back disorder or 
otherwise cause additional disability and explained her 
conclusions based on an accurate characterization of the 
evidence of record.  Cf. Miller v. West, 11 Vet. App. 345, 
348 (1998) (a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record); Black v. Brown, 5 Vet. App. 177, 
180 (1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence).  Parts of this conclusion 
were also supported by previous competent medical opinions.  
For example, in March 2005, a VA physician who had previously 
examined the veteran in June 2002 reviewed that prior 
evaluation, examined the veteran and responded to the 
questions posed in the Board's September 2003 remand.  He 
concluded that the September 1984 VA surgery did not result 
in permanent additional disability, based on the fact that 
the veteran was relatively functional and ambulatory, and not 
have muscle weakness in the lower extremities, although he 
had mildly depressed right knee jerk and absent right ankle 
jerk often seen as a consequence of lumbar disc surgery.  He 
also concluded that the September 1984 surgery did not 
permanently worsen any preexisting back disability that was 
present.  He could not comment as to the presence of 
arachnoiditis but thought it unlikely given that the veteran 
did not have symptoms indicating chronic lumbosacral 
radiculopathy about twenty years after the surgery.

There is also the November 2002 opinion of the VA 
neurosurgery chief, who concluded at that time that the 
veteran had longstanding degenerative lumbar disease, that 
natural history of which progresses with age and that the 
September 1984 surgery including the dural tear and repair 
was not the cause of symptom progression.

Thus, additional competent medical opinions support the 
recent opinion that the September 1984 surgery did not 
aggravate the veteran's preexisting back disorder or 
otherwise cause additional disability, but, rather, his 
worsening back problems have been the result of the 
continuance or natural progress of the lumbar spine disorder 
for which the surgery was furnished.  Moreover, the evidence 
reflects that this continuance or natural progress of the 
disease was not caused by VA's failure to exercise reasonable 
skill and care in its surgery or that this continuance or 
natural progress probably would have been prevented by proper 
diagnosis or treatment.  38 C.F.R. § 3.358(b)(2).

In sum, the preponderance of the competent evidence reflects 
that whether or not the dural tear or small nick of the 
posterior longitudinal ligament were accidental or a 
necessary part of the September 1984 VA right L3-L4 
hemilaminectomy, they did not aggravate the veteran's 
preexisting back disorder or otherwise cause additional 
disability.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claim for compensation under 
38 U.S.C.A. § 1151 must therefore be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of a September 1984 VA right L3-L4 hemilaminectomy 
is denied.


____________________________________________
C. TRUEBA	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


